DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/22 has been entered.
Applicant’s amendment and response received on 9/9/22 has been entered. Claims 21-22 have been added. Claims 1-22 are now pending in this application. Of these, claims 3 and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the election of species requirements in the reply filed on May 6, 2021. The elections of species requirements were made final in the office action mailed on 7/20/21. 
Claims 1-2, 4-16, and 21-22 are therefore currently under examination based on BM-EEM as the species of macrophage. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action.

Claim Rejections - 35 USC § 103

The rejection of claims 1-2 and 4-16 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0147300 (May 28, 2015), hereafter referred to as Woodell-May et al., in view of U.S. Patent Application Publication 2016/0082042 (March 24, 2016), hereafter referred to as Hematti et al., Chamberlain et al. (2011) Connective Tissue Research, Vol. 52(3), 203-211, and Menendez et al. (2001) Leukemia, Vol. 15, 430-439, is withdrawn in view of applicant’s amendments to the claims and arguments. Specifically, the claims have been amended to recite that the administration of the cells to a patient improves mechanical properties of the injured ligament or tendon. The applicant argues that the prior art does not provide a reasonable expectation of success in improving the mechanical properties of an injured ligament or tendon by administering mesenchymal stem cells or macrophages, because Chamberlain et al. teaches that normal healing results in mechanically inferior tissue and further that inhibition of macrophages does not failure stress or stiffness of a healing ligament. The applicant argues that in contrast, applicant has shown in Figures 2, 6, and 7 of the instant specification that exosome-educated macrophages unexpectedly and significantly increased Young’s modulus and ultimate stress of the healing ligament or tendon compared to mesenchymal stem cells or uneducated macrophages. Applicant’s arguments have been found persuasive.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-16, and 21-22 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating an orthopedic injury to a ligament or tendon comprising administering directly to the injured ligament or tendon isolated bone marrow mesenchymal stem cell derived exosome educated peripheral blood CD14+ macrophages, where the bone marrow mesenchymal stem cell derived exosome educated peripheral blood CD14+ macrophages are generated by co-culturing isolated peripheral blood CD14+ macrophages with isolated bone marrow mesenchymal stem cell derived exosomes for at least 3 days, and wherein the administration improves mechanical properties of the injured ligament or tendon, does not reasonably provide enablement for practice of said methods where exosomes are derived from any bone marrow cell, where the macrophages are derived from any source tissue, and wherein the exosomes and cells have not been cultured together for at least 3 days.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims have been amended to recite that the administration of bone marrow exosome-educated macrophages (BM-EEM) to a subject with an orthopedic injury to a ligament or a tendon improves the mechanical properties of the injured ligament or tendon, and specifically increase at least one of Young’s modulus and maximum stress of the injured 
ligament. 
	The specification provides general guidance of using exosome educated macrophages including the use of bone marrow derived exosomes. The claims read broadly on the use of any macrophage form any source tissue, and exosomes derived from any type of bone marrow or bone marrow derived cells. The specification in pages 19-30 discloses a working example which provides specific guidance for generating BM-EEM. In a first step, CD14+ cells are isolated from peripheral blood mononuclear cells using anti-CD14 magnetic bead separation. Second, bone marrow mesenchymal stem cells are isolated from bone marrow, followed by isolation of exosomes (EVs) from the bone marrow derived mesenchymal stem cells. The CD14+ cells and bone marrow-mesenchymal stem cell derived exosomes were then incubated for at least 3 days to 7 days. The resulting bone marrow mesenchymal stem cell exosome-educated CD14+ macrophages (labeled BM-EEM cells ) were tested for expression of various proteins and compared with CD14+ macrophages cultured with mesenchymal stem cells, or uneducated CD14+ macrophages. Pages 11-12 of the specification discloses the phenotype of various “educated” macrophages versus un-educated macrophages, where the phenotype includes surface marker expression of a number of proteins, and qPCR data for cytokine and growth factor expression (specification, pages 11-12 and Table I). Table I clearly shows that the expression of a variety of cell surface markers, cytokines, and growth factor are markedly different between un-educated macrophages, macrophages educated with mesenchymal stem cells, and macrophages educated with bone marrow mesenchymal stem cell derived exosomes (MEM vs BM-EEM).  In particular, BM-EEM were observed to exhibit a unique combination of  levels of expression of CD163, CD206, CD16, PD-L1, PD-L2, TGF-b, TNF-a, IL-6, IL-10, FGF-2, IL-1b, VEGF-A, VEGF-C, and Serpine-1 compared to un-educated macrophages or mesenchymal stem cell educated macrophages  (MEMs). In in vivo tests, various cells were administered directed to a mechanically injured tendon in mice, including mesenchymal stem cells, uneducated CD14+ macrophages, and BM-EEM. Whereas the mesenchymal stem cells and uneducated macrophages did not affect the mechanical properties of the injured tendons, the administration of BM-EEM significantly increased Young’s modulus and maximum stress of the tendon. 
The specification does not provide an enabling disclosure for generating a BM-EEM macrophage population with the capability of improving the mechanical properties of a ligament or tendon using any starting source of macrophage or any bone marrow cell as a source of exosomes. The state of the art at the time of filing is represented by the prior art references previously applied under 103, including U.S. Patent Application Publication 2015/0147300 (May 28, 2015), hereafter referred to as Woodell-May et al., U.S. Patent Application Publication 2016/0082042 (March 24, 2016), hereafter referred to as Hematti et al., Chamberlain et al. (2011) Connective Tissue Research, Vol. 52(3), 203-211, and Menendez et al. (2001) Leukemia, Vol. 15, 430-439. Woodell-May et al. teaches that M2 phenotype macrophages educated with a blood derived protein solution can be administered to treat inflammation associated with tendonitis, or can be administered to the site of inflammation during surgical ACL repair, MCL repair, BTB repair, patella repair, or cartilage repair (Woodell-May et al., paragraph 171). Hematti et al. teaches mesenchymal educated macrophages (MEMs) obtained by isolating mesenchymal stem cells from bone marrow or peripheral blood, obtaining exosomes from conditioned cultured media of mesenchymal stem cells, obtaining CD14+ monocytes from bone marrow or peripheral blood of a subject previously treated with a mobilizing agent such as G-CSF or GM-CSF, and culturing the CD14+ monocytes with the mesenchymal stem cell derived exosomes to generate MEMs (Hematti et al., paragraphs 32-36). Hematti et al. further teaches that the MEMs express high levels of CD206, PD-L1/2,  IL-6, TGF-beta, and low levels of TNF-alpha similar to that observed in applicant’s BM-EEM (Hematti et al., paragraphs 32-33, 74, and 87). However, neither Woodell-May et al. nor Hematti et al. teach or suggest that the M2 or MEM macrophages can improve the mechanical properties of an injury tendon or ligament. The closest teachings in the prior art concerning the ability of macrophages to affect the mechanical properties of a tendon or ligament comes from Chamberlain et al., who teaches that normal healing results in mechanically inferior tissue and further that inhibition of macrophages does not improve stress failure or stiffness of a healing ligament. Thus, Chamberlain et al. does not suggest or provide a reasonable expectation that the art disclosed M2 or MEM type macrophages could affect the mechanical properties of an injury ligament. The applicant is further on record in their remarks filed on 9/9/02 that the BM-exosome-educated macrophages disclosed in the specification unexpectedly and significantly increased Young’s modulus and ultimate stress of the healing ligament or tendon compared to mesenchymal stem cells or uneducated macrophages. Thus, the state of the art at the time of filing, as recognized by applicant, was unpredictable regarding the effects of educated macrophages on improving mechanical properties of injured ligaments or tendons. 
While applicant’s has provided a specific example demonstrating their unexpected findings for using a BM-EEM produced by a specific method to improve the mechanical properties of a tendon in vivo, the evidence provided by the working example is not commensurate in scope with the claimed methods. As discussed above, the applicant isolated  and used a specific cell population of macrophages, peripheral blood CD14+ macrophages, and obtained exosomes from a specific population of isolated bone marrow derived mesenchymal stem cells. The composition of these exosomes is not reported by the specification, but it is clear that exosomes from bone marrow derived mesenchymal stem cells are different from exosomes derived from other cell sources. See for example Table 3, which shows that CD14+ macrophages cultured with BM-MSC exosomes, versus tendon derived exosomes, exhibit a significantly different protein expression profile. There is no evidence of record that other sources of exosomes, i.e.  exosomes from other types of cells present in bone marrow such as hematopoietic stem cells, megakaryocytes, or other types of stem cells, would elicit the same phenotypic and functional properties in CD14+ macrophages as the bone marrow mesenchymal stem cell derived exosomes obtained and tested by applicants. Likewise, neither the prior art nor the specification teaches the effects of bone marrow mesenchymal stem cell derived exosomes on macrophages derived from the gut or the lungs. Thus, in view of the undeveloped state of the prior art at the time of filing for using macrophages or exosome educated macrophages to improve the mechanical properties of injured ligaments or tendons, the differences disclosed in the specification regarding the effects of exosomes derived from different tissue sources on macrophage phenotype, the lack of specific guidance in the specification as to the effects of any bone marrow derived exosome other than bone marrow mesenchymal stem cell derived exosomes on CD14+ macrophage functional properties in improving mechanical properties in a tendon, the lack of specific guidance provided by the specification for the effects of any bone marrow derived exosome on macrophages other than peripheral blood CD14+ macrophages, and the breadth of the claims, it would have required undue experimentation to practice the scope of the methods as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method comprising administering bone marrow exosome educated macrophages (BM-EEM) to a subject. Claim 9 depends on claim 1 and adds the limitation that the (BM-EEM) are generated by co-culturing CD14+ cells with bone marrow derived mesenchymal stem cells or extracellular factors derived therefrom. Claim 11, which depends on claim 9, recites that the extracellular factors consists of exosomes, micro-vesicles, and extracellular matrix. However, as claim 1 specifically states that the macrophages are educated with exosomes, the recitation in claim 9 that the cells are educated with extracellular factors which may not include exosomes, as evidence by claim 11 which states that the extracellular factors consist of extracellular matrix, or consist of micro-vesicles, appears to conflict with the limitation in claim 1 that the macrophages are educated with exosomes. Page 40 of the specification defines “exosomes” as small lipid vesicles released by a variety of cell types through inward or reverse budding, resulting in particles that contain cytosol and exposed extracellular domains of certain membrane-associated proteins. Micro-vesicles, on the other hand, are larger particles generated by outward budding of the plasma membrane, see for example Kastelowitz et al. for comparison of the two different types of vesicles (Kastelowitz et al. (2014) ChemBioChem, Vol. 15, 923-928). Extracellular matrix is not a vesicle at all and comprises a variety of proteoglycans and fibrous proteins - see for examples Frantz et al. (2010) J. Cell. Sci., Vol. 123, 4195-4200. Thus, as the specification does not define exosomes as encompassing micro-vesicles or extracellular matrix, the limitations in claim 9 and 11 which recite that the BM-EEM are generated by contact of the macrophages with material that excludes exosomes conflicts with the limitations of claim 1 which define the macrophages as exosome educated. As such, the metes and bounds of the claimed bone marrow exosome educated macrophages and methods of making such macrophages cannot be determined.

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633